DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/722,946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed.

Regarding claim 1, the prior art Zheng (CN 105589796), see English translation of record, discloses a method (see Abstract: Method), comprising:
obtaining a to-be-validated data group including to-be-validated data corresponding to a predetermined set of features (see Abstract, page 3 5th paragraph, and page 5 2nd to 3rd paragraph: obtaining current data to be analyzed for an abnormal condition, i.e. to-be-validated data group, data corresponds to interaction data/transactional data for a specified time period, as the predetermined set of features is not defined, the transactional data corresponds to a set of features as it corresponds to a specific type of response code from a specific trading instruction);
th paragraph, and page 5 2nd to 3rd paragraph: obtains a baseline data, from the same specific source corresponding to the same/specific type of response code from a specific trading institution); and
repeatedly performing the following operations for a plurality of iterations to identify a subset of the to-be-validated data group that includes abnormal data (see page 3 paragraphs 5-7 and page 5 last paragraph to page 6 first paragraph: method includes a plurality of baseline and compassions assessments, i.e. can identify abnormal data is a weekly subset, monthly subset, or daily subset);
identifying a candidate subset of the to-be-validated data group (see page 3 paragraphs 5-7 and page 5 last paragraph to page 6 first paragraph: identifies a monthly sets, a daily set, and a weekly set of data, such subsets are candidate subsets to be analyzed); 
performing a statistical test on values of the candidate subset of the to-be-validated data group and values of the comparison data group to generate a test result (see page 3 paragraphs 5-7 and page 5 last paragraph to page 6: determines if there is an abnormality or not based upon the statistical analysis, statistical analysis is a statistical test); and
determining whether there is abnormal data in the candidate subset of the to-be-validated data group based on the test result (see page 3 paragraphs 5-7 and page 5 last paragraph to page 6: determines if there is an abnormality or not based upon the statistical analysis); and


Linder (US 2019/0125634) discloses a method of comparing data sets that includes a statistical comparison of data wherein the statistical test is a two-group significance test (see paragraphs 0121-0124: performs a paired t-test, the t-test is a statistical significance test, t-test is of the raw data and the to-be-validated/post-treatment data). 

Leibon (US 2012/0101828) discloses implementing a method on a computer, i.e. wherein the method is computer implemented method and wherein the computer/data processing platform obtains the data and implements the method steps (see paragraph 0017 and 0023: method is a computer/processor implemented method); and 
wherein the alert is for initializing further analysis of the at least one subset of the analyzed data group (see Abstract and paragraph 0010: presents alerts in response to the analysis to a user for further analysis and investigation of the abnormal/fraudulent activity). 

Lafer (US 2017/0012775) disclose a method of obtaining data wherein the obtaining is done by a data processing platform and from a second data platform (see Fig. 1 and paragraph 0016: data receiver, i.e. the recited first data processing platform, obtains data from a data sender, i.e. the recited second data processing platform), 

However the prior art fails to disclose a computer-implemented method, comprising: dividing the to-be-validated data group into a plurality of to-be-validated sub data groups each having a smaller size than that of the to-be-validated data group, and using one of the to-be-validated sub data group as the to-be-validated data group, or
transforming data in the to-be-validated data group to have a predefined distribution by performing a corresponding data transformation on the data based on a distribution feature of the data;
obtaining, by the data processing platform, a comparison data group including historical data associated with the to-be-validated data group, wherein the historical data and the to-be-validated data are from a same data source;
performing, by the data processing platform, a two-group significance test on the to-be-validated data group and the comparison data group to generate a test result that is indicative of a degree of difference between the to-be-validated data group and the comparison data group;]
determining, by the data processing platform, that there is abnormal data in the to-be-validated data group based on the test result;

performing, by the data processing platform, the two-group significance test on each to-be-validated sub data group of the plurality of to-be-validated sub data groups and the comparison data group to generate new test results; and
determining, by the data processing platform, whether each to-be-validated sub data group includes abnormal data based on the new test results.

Independent claims 8 and 15 are allowable because they claim the same allowable subject matter as previously discussed in relation to independent claim 1. 

Dependent claims 2-6, 9-13, and 16-19 are allowable due to their dependency upon previously discussed allowable independent claim 1, 8, or 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865